Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The preliminary amendment filed 04 August 2021 has been entered in full. Claims 8-28 have been added. Therefore, claims 1-28 are pending and the subject of this Office Action.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
5.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,406,213.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite treating or reducing the occurrence of a symptom of a medication overuse headache disorder in a patient with chronic migraine headaches, comprising the administration of a botulinum neurotoxin to the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles of the patient.  While the claims in the ‘213 patent recite different dosage ranges, it is routine experimentation to optimize dosages and dosage schedules, particularly when viewed in light of the Specification of the ‘195 patent, where those dosages are encompassed.  Moreover, the courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

7.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,078,892.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite treating an acute pain medication overuse disorder, including medication overuse headache, comprising the subcutaneous or intramuscular administration of a botulinum neurotoxin to the muscles of the head. It is noted that the Specification of the ‘892 patent discloses muscles of the head includes the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles (See paragraph [0058]; Example 1, and paragraph [0123]).  While the claims in the ‘892 patent recite different dosage ranges, the courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

8.	Claims 8-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,501,195.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite treating or reducing the occurrence of a headache in a patient with chronic migraine headaches, comprising the administration of a botulinum neurotoxin to the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles of the patient.  While the claims in the ‘195 patent recite different dosage ranges, it is routine experimentation to optimize dosages and dosage schedules, particularly when viewed in light of the Specification of the ‘195 patent, where those dosages are encompassed.  Moreover, the courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

9.	Claims 8-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,968,747. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite treating or reducing the occurrence of a headache in a patient with chronic migraine headaches, comprising the administration of a botulinum neurotoxin to the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles of the patient.  While the claims in the ‘747 patent recite different dosage ranges, it is routine experimentation to optimize dosages and dosage schedules, particularly when viewed in light of the Specification of the ‘747 patent, where those dosages are encompassed.  Moreover, the courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

10.	Claims 8-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,936,790. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite treating or reducing the occurrence of a headache in a patient with chronic migraine headaches, comprising the administration of a botulinum neurotoxin to the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles of the patient.  While the claims in the ‘790 patent recite different dosage ranges, it is routine experimentation to optimize dosages and dosage schedules, particularly when viewed in light of the Specification of the ‘790 patent, where those dosages are encompassed.  Moreover, the courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

11.	Claims 8-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,279,001. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite treating or reducing the occurrence of a headache in a patient with chronic migraine headaches, comprising the administration of a botulinum neurotoxin to the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles of the patient.  While the claims in the ‘0010 patent recite different dosage ranges, it is routine experimentation to optimize dosages and dosage schedules, particularly when viewed in light of the Specification of the ‘001 patent, where those dosages are encompassed.  Moreover, the courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

12.	Claims 8-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,764,011. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite treating or reducing the occurrence of a headache in a patient with chronic migraine headaches, comprising the administration of a botulinum neurotoxin to the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles of the patient.  While the claims in the ‘011 patent recite different dosage ranges, it is routine experimentation to optimize dosages and dosage schedules, particularly when viewed in light of the Specification of the ‘011 patent, where those dosages are encompassed.  Moreover, the courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

13.	Claims 8-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,033,610. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite treating or reducing the occurrence of a headache in a patient with episodic migraine, comprising the administration of a botulinum neurotoxin to the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius and cervical paraspinal muscles of the patient.  While the claims in the ‘610 patent recite different dosage ranges, it is routine experimentation to optimize dosages and dosage schedules, particularly when viewed in light of the Specification of the ‘610 patent, where those dosages are encompassed.  Moreover, the courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

Summary
14.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        December 16, 2022